DETAILED ACTION
This advisory action is in response to after final arguments filed on 4/8/2021.
Claims 1 – 20 are finally rejected in the office action mailed on 2/8/2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/8/2021 have been fully considered but they are not persuasive.

Claim 1:
Applicant argued on pages 3 – 7 that the combination of Yang and Herdrich disclosed the claimed invention of claim 1. More specifically, applicant argued that Yang failed to generate “both (1) priority information for the resource for the next cycle in accordance with an arbitration scheme, and (2) relevant priority information for the next cycle.

The examiner disagrees as Yang does teach the claimed limitation. Yang figures 2A, 2B and col 6, line 42 – col 7, line 44 teaches “in step 230, this embodiment of the present invention determines whether or not there are multiple requesting devices in the first clock cycle. If it is determined that there are multiple requesting devices, the 

Rest of the claims:
No separate or distinct arguments are made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES M SWIFT/Primary Examiner, Art Unit 2196